Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

 CARLOS BRITO,

             Plaintiff,
 v.

 RAJEN PROPERTIES, LLC and
 CHS - CORAL HEALTHY SUPPLEMENTS LLC,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues RAJEN PROPERTIES, LLC and

 CHS - CORAL HEALTHY SUPPLEMENTS LLC (hereinafter “Defendants”), and as grounds

 alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 2 of 13




 residence in Miami-Dade County, Florida, and is otherwise sui juris.

        5.      At all times material, Defendant, RAJEN PROPERTIES, LLC, owned and

 operated a commercial retail center located at 2690 SW 22nd Street, Miami, Florida 33145

 (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

 place of public accommodation in Miami-Dade County, Florida.

        6.      At all times material, Defendant, RAJEN PROPERTIES, LLC was and is a Florida

 Limited Liability Company, organized under the laws of the State of Florida, with its principal

 place of business in Aventura, Florida.

        7.      At all times material, Defendant, CHS - CORAL HEALTHY SUPPLEMENTS

 LLC, owned and operated retail health and nutrition products store at 2690 SW 22nd Street,

 Miami, Florida 33145 (hereinafter the “Commercial Property”) and conducted a substantial

 amount of business in that place of public accommodation in Miami-Dade County, Florida.

 Defendant, CHS - CORAL HEALTHY SUPPLEMENTS LLC, holds itself out of the public as

 “GNC.”

        8.      At all times material, Defendant, CHS - CORAL HEALTHY SUPPLEMENTS

 LLC, was and is a Florida Limited Liability Company, organized under the laws of the State of

 Florida, with its principal place of business in North Miami Beach, Florida.

        9.      Venue is properly located in the Southern District of Florida because Defendants’

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.




                                                 2
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 3 of 13




                                      FACTUAL ALLEGATIONS

        10.     Although over twenty-eight (28) years have passed since the effective date of Title

 III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

        11.     Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendants continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendants’ businesses and

 properties.

        12.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

        13.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

 pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

 from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

 his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

 use of a wheelchair to ambulate.

        14.     Defendant, RAJEN PROPERTIES, LLC, owns, operates and oversees the

 Commercial Property, its general parking lot and parking spots.

        15.     The subject Commercial Property is open to the public and is located in Miami,

 Miami-Dade County, Florida.

        16.     The individual Plaintiff visits the Commercial Property and businesses located

 within the Commercial Property, regularly, to include visits to the Commercial Property and

 businesses located within the Commercial Property on or about November 19, 2020 encountering


                                                   3
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 4 of 13




 multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

 Property and businesses located therein. He often visits the Commercial Property and businesses

 located within the Commercial Property in order to avail himself of the goods and services offered

 there, and because it is approximately thirteen (13) miles from his residence, and is near other

 businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

 and the businesses located within the Commercial Property within two (2) months of the filing of

 this Complaint, specifically on or before June 18, 2021.

        17.     Plaintiff resides nearby in the same County and state as the Commercial Property

 and the businesses located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the businesses located within the Commercial Property for

 the intended purposes because of the proximity to his residence and other businesses that he

 frequents as a patron, and intends to return to the Commercial Property and businesses located

 within the Commercial Property within two (2) months from the filing of this Complaint,

 specifically on or before June 18, 2021.

        18.     The Plaintiff found the Commercial Property, and the businesses located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and businesses located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and businesses located within the Commercial Property. The

 barriers to access at the Commercial Property, and the businesses located within the Commercial

 Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and


                                                  4
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 5 of 13




 businesses located within the Commercial Property, and have endangered his safety in violation

 of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

 injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

 situated.

         20.      Defendants, RAJEN PROPERTIES, LLC and CHS - CORAL HEALTHY

 SUPPLEMENTS LLC, own and/or operate a place of public accommodation as defined by the

 ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants,

 RAJEN PROPERTIES, LLC and CHS - CORAL HEALTHY SUPPLEMENTS LLC, are

 responsible for complying with the obligations of the ADA. The place of public accommodation

 that Defendants, RAJEN PROPERTIES, LLC and CHS - CORAL HEALTHY SUPPLEMENTS

 LLC, own and operate the Commercial Property Business located at 2690 SW 22nd Street, Miami,

 Florida 33145.

         21.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

 of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and the businesses located within the Commercial Property,

 including but not necessarily limited to the allegations in Counts I through II of this Complaint.

 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and businesses located within the Commercial Property, in violation

 of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

 only to avail himself of the goods and services available at the Commercial Property, and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property and businesses located within the Commercial Property are in compliance with the ADA,


                                                   5
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 6 of 13




 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.

        22.     Defendant, RAJEN PROPERTIES, LLC, as landlord and owner of the Commercial

 Property Business, is responsible for all ADA violations listed in Counts I through II.

        23.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

 of discrimination from the Defendants’ non-compliance with the ADA with respect to the

 described Commercial Property and businesses located within the Commercial Property, but not

 necessarily limited to the allegations in Counts I through II of this Complaint. Plaintiff has

 reasonable grounds to believe that he will continue to be subjected to discrimination at the

 Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

 Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

 not only to avail himself of the goods and services available at the Commercial Property and

 businesses located within the Commercial Property, but to assure himself that the Commercial

 Property, and businesses located within the Commercial Property are in compliance with the ADA,

 so that he and others similarly situated will have full and equal enjoyment of the Commercial

 Property, and businesses located within the Commercial Property without fear of discrimination.

        24.     Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and businesses located within the

 Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I – ADA VIOLATIONS
                              AS TO RAJEN PROPERTIES, LLC

        25.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

                                                  6
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 7 of 13




      24 above as though fully set forth herein.

             26.     Defendant, RAJEN PROPERTIES, LLC, has discriminated, and continues to

      discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

      gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

      visit to the Commercial Property, include but are not limited to, the following:

         A. Parking

  i.     The plaintiff had difficulty accessing the facility, as there are sections without designated

         accessible parking spaces. Violation: Accessible parking spaces are not dispersed and located

         closest to accessible entrances, violating Section 4.6.2 of the ADAAG and Section 208.3.1 of

         the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iii.     The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

iv.      The plaintiff had difficulty accessing the facility, as there are designated accessible parking

         spaces and access aisles designed so the plaintiff had to travel behind parked vehicles.

         Violation: Some of the accessible parking spaces are not located on the shortest route to an


                                                       7
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 8 of 13




       accessible entrance, violating Section 4.6.3 of the ADAAG and Section 502.3 of the 2010 ADA

       Standards, whose resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The plaintiff had difficulty traversing the path of travel, as it was not continuous and

       accessible. Violation: There are inaccessible routes between sections of the facility. These are

       violations of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections

       206.2.2, 303, 402 and 403, whose resolution is readily achievable.

vi.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.


                                                      8
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 9 of 13




      Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

      4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

      achievable.

                             COUNT II – ADA VIOLATIONS
                           AS TO RAJEN PROPERTIES, LLC
                     AND CHS - CORAL HEALTHY SUPPLEMENTS LLC
          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   24 above as though fully set forth herein.

          28.     Defendants, RAJEN PROPERTIES, LLC and CHS - CORAL HEALTHY

   SUPPLEMENTS LLC, have discriminated, and continues to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Commercial

   Property, include but are not limited to, the following:

      A. Access to Goods and Services

 i.   The plaintiff could not traverse through areas of the facility as the required 36” path is not

      provided. Violation: There is not a continuous path of travel connecting all essential elements

      of the facility, in violation of Sections 4.3.1 and 4.3.2 of the ADAAG and Section 403.5.1 of

      the 2010 ADA Standards, whose resolution is readily achievable.

ii.   There are protruding objects present throughout the facility, in violation of Section 4.4 of

      ADAAG and Section 307.2 of the 2010 ADA Standards, whose resolution is readily

      achievable.




                                                    9
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 10 of 13




                                 RELIEF SOUGHT AND THE BASIS

         29.     The discriminatory violations described in Counts I through II are not an exclusive

  list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

  of public accommodation in order to photograph and measure all of the discriminatory acts

  violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

  further requests to inspect any and all barriers to access that were concealed by virtue of the

  barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

  equal enjoyment of the Commercial Business and businesses located within the Commercial

  Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

  and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

  measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         30.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.


                                                   10
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 11 of 13




          31.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          32.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          33.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.


                                                     11
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 12 of 13




         34.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         35.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 2690 SW 22nd Street,

  Miami, Florida 33145, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and


                                                   12
Case 1:21-cv-21761-JLK Document 1 Entered on FLSD Docket 05/10/2021 Page 13 of 13




  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


     Dated: May 10, 2021.

                                                      GARCIA-MENOCAL & PEREZ, P.L.
                                                      Attorneys for Plaintiff
                                                      4937 S.W. 74th Court
                                                      Miami, Florida 33155
                                                      Telephone: (305) 553-3464
                                                      Facsimile: (305) 553-3031
                                                      Primary E-Mail: ajperez@lawgmp.com
                                                      Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                      By: ___/s/_Anthony J. Perez________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
                                                             BEVERLY VIRUES
                                                             Florida Bar No.: 123713




                                                  13
